Title: From George Washington to Major General Johann Kalb, 13 July 1778
From: Washington, George
To: Kalb, Johann


          
            D. Sir
            Camp at pyramus [N.J.] July 13 [1778] 9 oClock P.M.
          
          I am to request that you will cross the North or Hudson’s river, as soon as possible,
            with the Troops now under your command and take post on the other side on some good
            convenient grounds, where you will wait for further orders. Some advices I have received
            this minute require this movement to be made with every degree of dispatch. I am D. Sir
            with respect & esteem
          
            Go: Washington
          
        